UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF OKLAHOMA

IN RE: Aacty D Braswell )

) BK 19-1123 JDL
)
)

Debtor(s). Chapter 13

TRUSTEE’S OBJECTION AND/OR
REQUEST FOR SETTING OF HEARING ON CONFIRMATION

The Chapter 13 Trustee hereby requests this court set the above-styled matter for a confirmation hearing,
und for cause therefore would state:

Mr rustee Objects to confirmation
The proposed plan is not feasible ‘hterms must increase frer I&J
lan Payments are not current Q) Filing fee not paid in full | OQ DSO information not provided

 

Ms Plan fails to pay general unsecured pursuant to means test |

Certilicate of service O1 not provided or © time has not run |
D Means test not calculated

'
Paying for item(s) not necessary for reorganization

   
  
   
 

60) days pay vouchers not provided

All debts not provided for
(a Plan was not proposed in good faith
Kh. returns not provided lan fails to pay liquidation value :
LJ Debtor(s) are above median income and plan not proposed for 60 months

Moktahoma Tax Commission objects to confirmation Munfiled returns for QO | 4 aw 12

Internal Revenue Service objects to confirmation U Unf

  
    

 

 

 
   

Written gpjection filed by oste
Other Emad. seule Mita te Be ancl

WA) Oo [lA

 

 

L) Any dismissal shall be requested with prejudice

{ the case is not confirmed, the Trustee requests dismissal and any other relief the court deems just.

pate: <9 /f lia

ce: Original filed with Clerk
Debtor(s) Attorney

Respectfully submitted,

   

Chapter 13 Trustee

2 is hc oe re oF ok oe 2 a is 2 2B ic Be i 2 fe fe 2 fe ke A fe RE fe DE fe RE 3 ASS AE DIS fs eS os ie Sk oe 2 ok of of of os 2s oc ok 2 ks ok kt 2k 2c ok ok 2k ok ok

NOTICE OF HEARING

Pursuit Trusteg¢’s 2 il Ae of Hearing on Confirmation, this case will be set for a Confirmation Hearing
. QO Tak LF a.m. in the Second Floor Courtroom, before the Honorable Janice D.
Lovd. The Clerk of the Coun will provide proper notice thereof in compliance with the applicable rules of procedure.

Any party desiring to be heard at the Confirmation Hearing must file a written objection no later than twenty
days after the conclusion of the § 341 Meeting of Creditors. Loc. R. Bankr. P. 3015(e)(1) and (e)(3).
